Exhibit For Immediate Release May 1, PNM Resources Reports Improved 2009 First Quarter Earnings Regulatory initiatives, First Choice Power rebuilding value Management to discuss results during call today (ALBUQUERQUE, N.M.) – PNM Resources (NYSE: PNM) today reported unaudited 2009 first quarter consolidated GAAP earnings of $95.4 million, or $1.04 per diluted share, compared with losses of $48.6 million, or $0.63 per diluted share, in 2008. GAAP earnings for the quarter reflect various non-recurring items that have a net positive impact totaling $86.1 million, including the after-tax gain from the January sale of the company’s gas operations. Unaudited, consolidated ongoing earnings were $9.3 million, or $0.10 per diluted share, compared with $3.5 million, or $0.05 per diluted share, in 2008. Improved ongoing earnings were a result of significantly better performance at the PNM electric business as a result of the implementation of new rates and a fuel and purchased power cost adjustment clause and better performance at First Choice Power. Reconciliations of GAAP to non-GAAP measures are shown in the attached schedules 1-4. “We’ve worked aggressively to restore the financial health of the PNM utility and the entire corporation, and our 2009 first quarter results show success in those areas,” said Jeff Sterba, PNM Resources chairman and CEO. “Numerous steps have been implemented to manage costs across all subsidiaries, improve our liquidity position and strengthen our balance sheets. “Work continues to achieve appropriate return for our utilities. Specifically, we’ve reached an agreement with key parties regarding the pending PNM electric rate case and we amended our pending TNMP rate case in Texas to include Hurricane Ike and higher interest costs,” Sterba said. “In addition, recent legislation that will allow utilities to seek a future test period in upcoming rate cases in New Mexico was passed. We have accomplished many initiatives and we will continue to work to ensure PNM’s viability and ability to return to investment grade. “Regarding First Choice Power, we are seeing improvement there as a new business focus is in place. However, First Choice Power, as well as our utility operations in New Mexico and Texas, experienced lower retail electric sales volumes as milder weather and current economic conditions reduced demand.” (MORE) 1 PNM
